Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims 1-5, 7-10 are allowed because the prior art fail to teach a method for determining an average temperature of gas in an axial cross-section of a gas turbine engine having a gas path, the method comprising:
sampling a plurality of gas samples from the gas path at positions in the axial cross-section circumferentially spaced from one another, the sampling of the plurality of the gas samples including diverting the plurality of gas samples away from the gas path;
mixing the gas samples outside the gas path to form a mixed gas having a uniform temperature;
measuring the uniform temperature of the mixed gas, the uniform temperature of the mixed gas corresponding to the average temperature of the gas; and
releasing the mixed gas to the gas path after said measuring, in combination with the remaining limitations of claims 2-5, 7-10.

Claims 20-28 are allowed because the prior art fail to teach an average temperature determination device for an axial cross-section of a gas path of a gas turbine engine, the device comprising:
a gas mixing chamber configured to receive a mixed gas;
inlet conduits conveying gas samples from a plurality of circumferential positions in the axial cross-section to the gas mixing chamber, wherein a plurality of samples of gas are diverted from the gas path via the inlet conduits to the gas mixing chamber; and
a temperature sensor placed within the gas mixing chamber, the temperature sensor configured to measure a temperature of the mixed gas within the gas mixing chamber after the gas samples are diverted to the gas mixing chamber, the temperature of the mixed gas corresponding to an average temperature of the gas, in combination with the remaining limitations of claims 21-28.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        June 13, 2022